10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

 

 

RECEIVED

NOV 10 202

CLERK, U.S. ISTH
ANCHORAGE,

UNITED STATES DISTRICT COURT

Debbie Dancer

OF ALASKA

CASE NO.

 

[to be filled in by Clerk’s Office]

 

COMPLAINT FOR A CIVIL CASE

 

Vv.

Seattle Hempfest

Also known as Seattle Events

Trial: CO) Yes & No
Plaintiff(s), ae _

 

Defendant(s).

 

 

I.

A. Plaintiff(s)

THE PARTIES TO THIS COMPLAINT

Provide the information below for each plaintiff named in the complaint. Attach

 

 

 

 

additional pages if needed.
Name Debbie Dancer
Street Address PO Box 554
City and County Willow
State and Zip Code Alaska, 99688
Telephone Number _907-775-9568

 

COMPLAINT FOR A CIVIL CASE - 1

Case 3:20-cv-002

88-SLG Document1 Filed 11/10/20 Page 1 of 10

 

COURT
K.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

B. Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation. For an
individual defendant, include the person's job or title (if known). Attach additional pages if

needed.
Defendant No. 1

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

Defendant No. 2

Name

Job or Tithe (if known)
Street Address

City and County
State and Zip Code
Telephone Number

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code

Telephone Number

COMPLAINT FOR A CIVIL CASE - 2

Case 3:20-cv-00288-SLG Document1 Filed 11/10/20 Page 2 of 10

Seattle Hempfest, also known as Seattle Events

 

 

3220 NE 125" Street

 

Seattle, King County

 

WA, 98125

 

206-781-5734

 

 

 

 

 

 

 

 

 

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Defendant No. 4

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

II. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under
the United States Constitution or federal laws or treaties is a federal question case. Under 28
U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another State or nation and
the amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

C] Federal question I Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States

Constitution that are at issue in this case.

 

 

 

COMPLAINT FOR A CIVIL CASE - 3
Case 3:20-cv-00288-SLG Document1 Filed 11/10/20 Page 3 of 10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
iL The Plaintiff(s)
a. Ifthe plaintiff is an individual.
The plaintiff (name) Debbie Dancer, is a citizen of the State of (name) Alaska.
b. If the plaintiff is a corporation.

The plaintiff, (name) Click here to enter plaintiff's name., is incorporated under the laws
of the State of (name) Click here to enter state, is incorporated under the laws of the State of (name)
Click here to enter state, and has its principal place of business in the State of (name) Click here
to enter state.

(If more than one plaintiff is named in the complaint, attach an additional page providing
the same information for each additional plaintiff.)

2. The Defendant(s)
a. Ifthe defendant is an individual.

The defendant, (name) Click here to enter defendant’s name., is a citizen of the State of
(name) Click here to enter state. Or is a citizen of (foreign nation) Click here to enter country.

b. Ifthe defendant is a corporation.

The defendant, (name) Seattle Hempfest, also known as Seattle Events is incorporated
under the laws of the State of (name) Washington, and has its principal place of business in the
State of (name) Washington.

Or is incorporated under the laws of (foreign nation) Click here to enter country., and has
its principal place of business in (mame) Click here to enter location..

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)

COMPLAINT FOR A CIVIL CASE - 4
Case 3:20-cv-00288-SLG Document1 Filed 11/10/20 Page 4 of 10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

3. The Amount in Controversy.
The amount in controversy-the amount the plaintiff claims the defendant owes or the

amount at stake-is more than $75,000, not counting interest and costs of court, because (explain):

The amount requested in relief is $500,000 (five-hundred thousand dollars).

 

 

Il. STATEMENT OF CLAIM

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as
possible the facts showing that each plaintiff is entitled to the damages or other relief sought.
State how each defendant was involved and what each defendant did that caused the plaintiff
harm or violated the plaintiff's rights, including the dates and places of that involvement or
conduct. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

Please see attached pages labeled 7 through 9.

 

 

 

IV. RELIEF

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming that the wrongs alleged are continuing
at the present time. Include the amounts of any actual damages claimed for the acts alleged and
the basis for these amounts. Include any punitive or exemplary damages claimed, the amounts,
and the reasons you claim you are entitled to actual or punitive money damages.

Please see attached pages labeled 10.

 

 

V. CERTIFICATION AND CLOSING
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that this complaint: (1) is not being presented for an improper

COMPLAINT FOR A CIVIL CASE - 5
Case 3:20-cv-00288-SLG Document1 Filed 11/10/20 Page 5 of 10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of
Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the

Clerk's Office may result in the dismissal of my case.

 

Date of signing: l - 94-3080
Signature of Plaintiff AVM Vere
Printed Name of Plaintiff bbre QS.

COMPLAINT FOR A CIVIL CASE - 6
Case 3:20-cv-00288-SLG Document1 Filed 11/10/20 Page 6 of 10

 
Il. STATEMENT OF CLAIM

Seattle Hempfest, who does business as Seattle Events, is a licensed Non-Profit Corporation.
Through Seattle Hempfest/Seattle Events they provide an affiliated license to Alaska Hempfest.
Alaska Hempfest is operated by Director/Music Director, Nordica Friedrich and Director, Niki
Raapana.

Under Seattle Hempfest affiliated license, Nordica Friedrich and Niki Raapana used their
licensed affiliated name and logo to defame, slander, and libel Plaintiff, Plaintiff's business, and
Plaintiff's family members. Through social media platforms Seattle Hempfest’s licensed affiliate
posted several and continuing libel defamation of character and slander against Plaintiff and
Plaintiff's business. This defamation has led to a loss in current and future income, current and
future customers/clients, all future business for Honey Bee Hill, and any future
business/businesses the Plaintiff would have the opportunity to establish.

Plaintiff originally reached out to Seattle Hempfest back in 2015 when affiliates first began their
defamation of Plaintiff. The original 2015 complaint was to Vivian McPeak. Vivian McPeak
responded to Plaintiff that this was a simple she said/she said situation.

In 2019 Seattle Hempfest licensed affiliates continued their defamation against Plaintiff through
libel social media posts and slander.

July 2019 Screen shots of affiliates using Hempfest social media banners, posts, tilting
themselves as Director of Alaska Hempfest, and Director/Music Director of Alaska Hempfest.

On 7/10/2019 Seattle Hempfest Affiliates posted on Facebook “Um also friendly reminder that
in 2014 Debbie Dancer sexually abused my kids & tried to kill me - for anyone stoked on Honey
Jam”. Affiliate continued to comment on own post four additional times with criminal
accusations, assisted suicide, pedophile, and sexual crimes of libel defemination against Plaintiff.
Thirty-four Facebook “likes” were made on comments made on post.

7/11/2019 @ 5:54 pm Affiliate made a Facebook post with defamation of Plaintiff stating they
stole from them, muddied their reputation, and tortured their children and themselves. This post
was shared twice and had thirteen comments on the original post and 10 replies to other
comments left on the original post.

7/11/2019 @ 7:46 pm Affiliate made a libel defamation statement on Plaintiff claiming child
sexual abusers via Facebook post.

COMPLAINT FOR CIVIL CASE - 7
Case 3:20-cv-00288-SLG Document1 Filed 11/10/20 Page 7 of 10
7/12/2019 Facebook post made by affiliates stated Plaintiff stole, tortured, drugged, physically
tormented and verbally sexually abused her children. Through additional comments affiliates
asked Facebook followers that Plaintiff “must be held accountable”. Comments included “Let
me know if you’d like to sneak behind her cafe with a can full of gas and hand full of matches!”
Affiliates received twenty-eight comments and 1 share on this libel defamation post.

7/14/2019 Affiliate wrote a lengthy Facebook post listing “fact” about Plaintiff and other victims
of affiliates. Post and comments from affiliates included more pedophilia and listing Plaintiff's
current and previous businesses in Alaska with warnings that Plaintiff “poisoned them as well as
potentially hundreds, thousands of other people over the years”.

7/15/2019 Plaintiff received an Ex-parte Protective Order in Alaska against licensed affiliates.

7/20/2019 Affiliate made Facebook post. Post included “Informing the public of Debbie
Dancer’s crimes (for which she NEVER held accountable) is not stalking.” This post included
Alaska Court View records screen shot of Plaintiff's Ex-parte Protective Order granted by Judge.
25 comments were made on this post, 2 Shares. Comments from third-party include “Can you
share what restaurant she owns, or PM me? I’m a frequent diner around town and rather not
support that.” Affiliate comments back with Plaintiff's past and present businesses. Affiliate
comments about Plaintiff's business schedule of events, including listing names of Plaintiffs
clients and the client’s vendors. Affiliate post a picture of Plaintiff's DEC certified mobile food
van.

7/21/2019 Affiliate's Facebook post “Unfriended like 30 ppl promoting Honey Jam/Debbie
Dancer. Fuck off with your “wellness” if you support a THIEF & a CHILD ABUSER”. 12
comments received on post. Comments left on post were received from current/past vendors of
Plaintiff's business and property. Affiliates tagged on their Facebook post, Alaska Hempfest
vendors who attended their current Alaska Hempfest, who are also clients of the Plaintiff.

October 2019 Facebook posis made by affiliates remained active.
9/9/2019 Plaintiff was granted a Long-term Protective Order against affiliates.

1/6/2020 Plaintiff sent a letter to Seattle Hempfest asking for them to help resolve affiliates
actions against them.

1/7/2020 Vivian McPeak responded via email that Seattle Hempfest would provide a response
after the Board of Directors reviews.

COMPLAINT FOR CIVIL CASE - 8
Case 3:20-cv-00288-SLG Document1 Filed 11/10/20 Page 8 of 10
February 2020, Plaintiff responded to Vivian McPeak’s email dated 1/7/2020 to check the status
of response after the Board of Directors reviews. No response was received.

2/19/2020 Judge granted Plaintiff modified Protective Order. Judge’s Other Findings included
“started up again in the summer of July 2019 when Respondent repeatedly posted that Petitioner
“sexually abused” Respondent’s children and “tried to kill” Respondent. Respondents posted
lengthy screeds on a least July 10, July 11th, July 12th, July 14th. Respondent posted the names
of Petitioner’s Facebook account and therefore directed her contacts at Petitioner and her
customers. One person responded to Respondent’s posts stating: “This is craziness. “Thank you
for sharing...Let me know if you like to sneak behind her cafe with a can full of gas and a
handful of matches! *winks” Other people responded to Respondent’s postings indicating they
believed Respondent’s postings and were very upset that “this s*** is allowed to happen.” Other
findings “The nature of the repeated posts which identified Petitioner and her daughter by name
and identified her businesses by name accusing Petitioner of outrageous crimes would lead a
reasonable person to be in fear of her safety and the safety of her family.

2/24/2020 Demand letter was sent to Seattle Hempfest to resolve before a suit is filed. No
response was received.

9/8/2020 Plaintiff sent final demand letter to Seattle Hempfest.

As of October 2020, Affiliate continues to have several libel Facebook posts about Plaintiff
remaining active.

As of November 2020, Affiliates continues to have several libel Facebook posts about Plaintiff
remaining active.

COMPLAINT FOR CIVIL CASE - 9
Case 3:20-cv-00288-SLG Document1 Filed 11/10/20 Page 9 of 10
IV. RELIEF

Plaintiff is asking the court to order $250,000 (two hundred fifty thousand dollars) for actual
damages. This is based on the following; the ruined life reputation of the plaintiff due to the
statements made with malice intent. Accusations of criminal activities such as pedophilia and
sexual abuse of children, poisoning of own customers, assisted suicide, and theft. The fear for
Plaintiff's life after social media comments left threatening to burn business and property down,
as well as hit plaintiff with pipe on crown. The plaintiff is also asking this due to the shame,
mortification, as well as pain and suffering endured.

Plaintiff is asking the court to order $250,000 (two hundred fifty thousand dollars) for general
damages. The general damages are based on the loss of current and future business opportunities.
At the time of defamation businesses that were currently licensed and affected under plaintiff
included Honey Bee Hill and DEC permit for mobile food vending. Honey Bee Hill lost rental
property income due to event planners and vendors not booking property for events. Plaintiffs
revenue from these losses over the next 20 years of life expectancy loss would equal $400,000,
calculated by $20,000 revenue multiplied by 20 years of life.

Plaintiff is asking the court to order punitive damages in the amount deemed fit per Judge and
court.

COMPLAINT FOR CIVIL CASE - 10

Case 3:20-cv-00288-SLG Document1 Filed 11/10/20 Page 10 of 10
